ORDER

PER CURIAM:
Appellant Andre M. Broadus appeals from his convictions of one count of murder in the second degree, § 565.021, one count of robbery in the first degree, § 569.020, and two counts of armed criminal action, § 571.015. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule'30.25(b).